ORDER
The panel has unanimously voted to deny the petitions for rehearing. Judge Browning and Judge O’Scannlain have voted to reject the suggestions for rehearing en banc, and Judge Marquez so recommends.
The full court was advised of the suggestions for rehearing en banc. An active judge requested a vote on whether to rehear the matter en banc. The matter failed to receive a majority of the votes of the nonrecused judges in favor of en banc consideration. Fed. R.App. P. 35.
The petitions for rehearing are DENIED and the suggestions for rehearing en banc are REJECTED.